UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1216


SHERYL STARLIPER, for Eric Glen Starliper, Deceased,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN,    Acting   Commissioner,     Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:13-cv-03646-CCB)


Submitted:   September 30, 2015            Decided:   October 13, 2015


Before MOTZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christine P. Benagh, COLLIER-BENAGH LAW, P.L.L.C., Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Jay C. Hinsley, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheryl    Starliper      appeals        the     district     court’s        order

accepting    the   magistrate    judge’s       recommendation         and     upholding

the   Commissioner’s      denial   of    her        husband’s    application         for

disability insurance benefits. *         Our review of the Commissioner’s

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.       See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015).      We have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no

reversible     error.      Accordingly,        while     we     grant    Starliper’s

motion to file a supplemental appendix, we affirm the district

court’s judgment.         Starliper v. Colvin, No. 1:13-cv-03646-CCB

(D. Md. Jan. 28, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court    and    argument       would     not    aid   the

decisional process.

                                                                               AFFIRMED




      *Sheryl Starliper was substituted as the party in interest
after the claimant’s death.



                                         2